Citation Nr: 1541566	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The appellant served on active duty from October 2004 to September 2007.  His discharge was characterized as under other than honorable conditions (UOTHC).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In a March 2014 decision, the Board denied basic eligibility for VA compensation benefits due to the character of the appellant's discharge.  The Veteran appealed the March 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 memorandum decision (located on VBMS), the Court vacated the Board's March 2014 decision, and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Robertson v. Shinseki, 26 Vet. App. 169, 174 (2013) (internal citation omitted).

The appellant served on active duty for less than three years pursuant to a three year enlistment contract.  He did not receive a discharge to reenlist.  38 C.F.R. § 3.13 (2015).  The appellant received an UOTHC discharge in September 2007.

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  See 38 C.F.R. § 3.203(a) (2015); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  The appellant does not contest the service department records regarding either his period of service or the character of his discharge.  Instead, he contends that the actions that lead to his UOTHC discharge were due to incipient bipolar disorder, for which he also contends service connection is warranted.

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2015).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b).

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2015).  Moreover, 38 C.F.R. § 3.354(b) provides that, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

Directly addressing the May 2015 memorandum decision, the Board finds that a remand is necessary to obtain a VA opinion to assist in determining whether the appellant was insane according to VA regulations at any time the offenses occurred during the appellant's period of military service which led to the UOTHC discharge.  See 38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1. Refer the case to an appropriate VA examiner for a medical opinion.  A psychiatrist or psychologist is preferred but not required.  The relevant documents in the claims file (to include on VBMS and Virtual VA) should be made available to, and be reviewed by, the VA examiner.  If the VA examiner determines that an examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for an examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that the appellant was insane, as defined by VA regulation, at the time he committed the offenses/misconduct that led to his discharge under other than honorable conditions in September 2007?

The VA examiner is advised that an insane person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

In rendering the requested opinion, the VA examiner should address the significance, if any, of the March 2008 diagnosis of bipolar disorder and marijuana dependency (approximately five months after service discharge).

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the issue of whether the character of the appellant's discharge from service is a bar to the receipt of VA compensation benefits should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the appellant, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




